DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The claims are rejected as follows:
Claims 1–2, 8–13 and 15 are rejected under 35 U.S.C. 103 as being obvious over Ho et al., US 5,080,699 A (“Ho”) in view of Muller et al., US 5,733,350 A (“Muller”). 
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being obvious over Ho in view of Muller and Gillingham et al., US 2005/0166559 A1 (“Gillingham”). 
Regarding Claim 1:
Ho discloses the claimed limitation of a filter assembly (Ho’s filter apparatus 10) comprising a plurality of filter modules (Ho’s filter cartridges 14) continuously connected to each other. Ho Fig. 16, col. 4, ll. 48–59. Each filter module 14 of the plurality of filter modules including a plurality of cells (see annotated Fig. 13) filled with activated carbon (Ho’s adsorbent filter material 56). Id. at Fig. 13, col. 5, ll. 29–32.  The filter assembly 10 also comprises a frame (Ho’s housing 12) to which an upper end (Ho’s lid 54) and a lower end (Ho’s bottom wall 58) of each filter module 14 of the plurality of filter modules are fixed. Id. at Figs. 1 and 13, col. 5, ll. 26–35. The filter assembly 10 also comprises a plurality of air passages holes (Ho’s holes 64 and holes on backwall 72) spaced apart from each other on a front surface (Ho’s front wall 62) and a rear surface (Ho’s back wall 72) of each filter module 14 of the plurality of filter modules and along a longitudinal direction of the plurality of filter modules (Ho’s the flow direction) and connected to the plurality of cells (Ho’s cells are on the side wall, which is connected to the front wall 62 and back wall 72. Id. at Fig. 13. The plurality of filter modules 14 are disposed at predetermined angles relative to each other (form W shaped or V shape). Id. at Fig. 3, col. 6, ll. 28–43. 

    PNG
    media_image1.png
    517
    719
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    445
    758
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    322
    510
    media_image3.png
    Greyscale

Additionally, Ho discloses the claimed limitation of a net member (screen 88) attached to side surfaces of filter modules 14 facing each other. Ho Fig. 2, col. 5, ll. 41–62. 
However, Ho does not disclose that its plurality of filter modules 14 are quadrilateral shaped. Ho also does not disclose a net member extends between a first filter module of the plurality of filter modules and a second filter module of the plurality of filter modules to connect the first filter module and the second filter module, wherein a first portion of the net member is connected to a first side surface of the first filter module and a second portion of the net member is connected to a second side surface of the second filter module. 
Similar to Ho, Muller discloses an air filtration apparatus 10 containing an absorbent filter media 45 of activated carbon. Muller Fig. 3, col. 1, ll. 6–14. Additionally, Muller discloses a similar V-shaped chamber comprising a first filter module (Muller’s left side container 14) and a second filter module (Muller’s right-side container 15) compared to Ho. Id. at Fig. 3, col. 4, ll. 49–54. Furthermore, Muller discloses that the panels 14 and 15 are quadrilateral shaped. Muller also discloses a net member (screen 44) that may be attached to either exterior or the interior surface of the side panel of the first and second filter module 14 and 15. Id. at Fig. 4, col. 6, ll. 45–52. It is noted here that Muller’s embodiment of Fig. 3 shows the net member 44 attached to the interior surface of the filter modules 14 and 15, however, the rejection is based on Muller’s net member 44 attached to the exterior surface of the filter modules 14 and 15. In this alternative embodiment, Muller’s screen 44 would extend from a first filter module 14 to a second filter module 15 and stay connected at the tip of V-shape the same way as shown in Muller’s Fig. 3. Id. at Fig. 3. Additionally, a first portion of Muller’s net member 44 is connected to a first side surface of the first filter module 14 and a second portion of the net member 44 is connected to a second side surface of the second filter module 15 (see annotated Fig. 3 below). Muller annotated Fig. 3. Muller discloses that the function of its net member 44 is to retain the media 45. Id. at col. 1, ll. 24–26. It would have been obvious include Muller’s screen 44 on all the side panels of Ho’s filter cartridge 14 to retain the media 56 inside the filter cartridge 14. Additionally, it would have been obvious for Ho’s filter cartridges 14 to be of quadrilateral shaped because the configuration of the filter panel was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. MPEP 2144.04 (IV)(B). 

    PNG
    media_image4.png
    591
    910
    media_image4.png
    Greyscale

Regarding Claim 2:
Ho discloses that the plurality of filter modules 14 are arranged in a zigzag manner relative to each other. Ho Fig. 3, col. 6, ll. 31–34. 
Regarding Claim 4:
Ho discloses that the net member 88 has a mesh smaller than a particle size of the activated carbon 56 such that the active carbon 56 could be retained inside the filter cartridge 14. Ho Fig. 13, col. 8, ll. 11–30.
Regarding Claim 5:
Ho as modified does not explicitly disclose that an angle between the plurality of filter modules is between 10 to 30 degrees. 
Similar to Ho, Gillingham discloses a V-shaped air filters. Gillingham also discloses that the V-shaped air filter has an angle of 10 to 25 degrees. Gillingham Fig. 19, [0105]. It would have been obvious for Ham’s V-shaped filter modules 145 to have an angle between 10 to 25 degrees because such configuration is known in the V-shaped air filtration art as being suitable for arranged V-shaped filter panels. MPEP 2144.05(I) ("[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.")
Regarding Claim 8:
Ho as modified does not disclose that the filter assembly as claimed in claim 1, wherein the frame includes a plurality of guide portions fixing the upper end and the lower end of each filter module of the plurality of filter modules to maintain the plurality of filter modules at predetermined angles. 
Similar to Ho, Muller discloses an air filtration apparatus 10 containing an absorbent filter media 45 of activated carbon. Muller Fig. 3, col. 1, ll. 6–14. Similarly, Muller discloses a frame (side plates 17 and 18) to which an upper and lower end of each filter module 14 and 15 are fixed. Id. at Fig. 1, col. 4, ll. 53–55. Additionally, like the claimed invention, Muller discloses that its filter cartridge 14 and 15 are quadrilateral shaped. Muller Fig. 3.  Furthermore, Muller discloses that the frames 17 and 18 contains a plurality of guide portion (Muller’s slots 47) which receive tabs 48 to position Muller’s filter panels 14 and 15 in V-shape. Id. at Fig. 1, cols. 6–7, ll. 65–3. It would have been obvious to use Muller’s frame configuration (side plates 17, 18 with slots 47) to accommodate modified Ho’s quadrilateral shaped filter cartridge, such that modified Ho’s quadrilateral shaped filter cartridges could maintain the V-shape. 
Regarding Claim 9:
Modified Ho discloses the filter assembly as claimed in claim 8, wherein the plurality of guide portions (Muller’s slots 47) are engagement grooves into which the upper end and the lower end of each filter module of the plurality of filter modules are inserted (Muller discloses that its slots 47 are engaged with tab 38 located on the upper and lower end of its filter cartridges 14 and 15. Muller Figs. 1–2, cols. 6–7, ll. 65–3.  
 Regarding Claim 10:
Modified Ho does not disclose that the filter assembly as claimed in claim 8, wherein the plurality of guide portions are protruding ribs to correspond to outer sides of the upper end and the lower end of each filter module of the plurality of filter modules. 
However, as discussed in claim 8, Muller discloses the use of tabs 38 and slots 47 to engage filter cartridges in a V shape. It is well within the ambit of one of ordinary skill in art to switch the location of complementary parts 38 and 47 based on design choice, because the switch would not change the principle of operation. MPEP 2144.04(VI)(C). 
Regarding Claim 11:
Modified Ho discloses that that the upper end 54 and lower end 58 of the filter modules 14 are attached to an inner surface of the frame 12. Ho Fig. 1. 
Regarding Claim 12: 
Ho discloses an air cleaner (i.e., table top air cleaner 200) comprising: a main body including an air outlet (i.e.., outlet opening 210) and a suction motor (i.e., motor 224). Ho Figs. 20 and 25, col. 8, ll. 46–68. The air cleaner 200 also comprises a front cover (i.e., first grill 204) detachably mounted to the main body of air cleaner 200 and includes an air inlet (i.e., inlet opening 206). Id. at Fig. 22, col. 8, ll. 49–55. The suction motor 224 is configured to suck air into the air inlet 206 and the air is discharged to an outside of the main body through the air outlet 210. Id. at Fig. 25, col. 9, ll. 25–37. The air cleaner 200 also comprises a filter assembly (i.e., filter apparatus 202) disposed downstream of the air inlet 206. Id. at Fig. 24, col. 9. ll. 25–41. The filter assembly 202 includes a plurality of filter modules (i.e., filter cartridges 214) arranged in a zigzag manner (i.e., W-shape). Id. at Fig. 26, col. 9, ll. 1–17. Each filter module 214 of the plurality of filter modules including a plurality of cells (i.e., the cells as shown in Claim 1, annotated Fig. 13) filled with activated carbon (i.e., carbon 56). It is noted here that Ho discloses that the filter module 214 is constructed identically to the filter apparatus 10 in all respects, with the one exception that the filter cartridges 214 are shown as being formed without tongues or grooves. Id. at col. 9, ll. 1–17. The following parts of filter assembly 202 are mapped to filter assembly 10 as they are identical. 
The filter assembly 202 also comprises a frame (i.e., housing 12) to which an upper end (i.e., lid 54) and a lower end (i.e., bottom wall 58) of each filter module 214 of the plurality of filter modules are fixed. Id. at Figs. 1 and 13, col. 5, ll. 26–35. The filter assembly 202 also comprises a plurality of air passages holes (i.e., holes 64 and holes on backwall 72) spaced apart from each other on a front surface (i.e., front wall 62) and a rear surface (i.e., back wall 72) of each filter module 214 of the plurality of filter modules and along a longitudinal direction of the plurality of filter modules (i.e., the flow direction) and connected to the plurality of cells (i.e., cells are on the side wall, which is connected to the front wall 62 and back wall 72. Id. at Fig. 13.

    PNG
    media_image5.png
    552
    664
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    570
    674
    media_image6.png
    Greyscale


    PNG
    media_image1.png
    517
    719
    media_image1.png
    Greyscale

Additionally, Ho discloses the claimed limitation of a net member (screen 88) attached to side surfaces of filter modules 14 facing each other. Ho Fig. 2, col. 5, ll. 41–62. 
However, Ho does not disclose that its plurality of filter modules 14 are quadrilateral shaped. Ho also does not disclose a net member extends between a first filter module of the plurality of filter modules and a second filter module of the plurality of filter modules to connect the first filter module and the second filter module, wherein a first portion of the net member is connected to a first side surface of the first filter module and a second portion of the net member is connected to a second side surface of the second filter module. 
Similar to Ho, Muller discloses an air filtration apparatus 10 containing an absorbent filter media 45 of activated carbon. Muller Fig. 3, col. 1, ll. 6–14. Additionally, Muller discloses a similar V-shaped chamber comprising a first filter module (Muller’s left side container 14) and a second filter module (Muller’s right-side container 15) compared to Ho. Id. at Fig. 3, col. 4, ll. 49–54. Furthermore, Muller discloses that the panels 14 and 15 are quadrilateral shaped. Muller also discloses a net member (screen 44) that may be attached to either exterior or the interior surface of the side panel of the first and second filter module 14 and 15. Id. at Fig. 4, col. 6, ll. 45–52. It is noted here that Muller’s embodiment of Fig. 3 shows the net member 44 attached to the interior surface of the filter modules 14 and 15, however, the rejection is based on Muller’s net member 44 attached to the exterior surface of the filter modules 14 and 15. In this alternative embodiment, Muller’s screen 44 would extends from a first filter module 14 to a second filter module 15 and stay connected at the tip of V-shape the same way as shown in Muller’s Fig. 3. Id. at Fig. 3. Additionally, a first portion of Muller’s net member 44 is connected to a first side surface of the first filter module 14 and a second portion of the net member 44 is connected to a second side surface of the second filter module 15 (see annotated Fig. 3 below). Muller annotated Fig. 3. Muller discloses that the function of its net member 44 is to retain the media 45. Id. at col. 1, ll. 24–26. It would have been obvious include Muller’s screen 44 on all the side panels of Ho’s filter cartridge 214 to retain the media 56 inside the filter cartridge 214. Additionally, it would have been obvious for Ho’s filter cartridges 14 to be of quadrilateral shaped because the configuration of the filter panel was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. MPEP 2144.04 (IV)(B). 

    PNG
    media_image4.png
    591
    910
    media_image4.png
    Greyscale

Regarding Claim 13: 
It is noted here that Ho discloses that the filter module 214 is constructed identically to the filter apparatus 10 in all respects, with the one exception that the filter cartridges 214 are shown as being formed without tongues or grooves. Id. at col. 9, ll. 1–17. The limitation of filter assembly 202 in claim 13 are mapped to filter assembly 10 as they are identical. 
Modified Ho discloses that the air cleaner as claimed in claim 12, wherein the net member (Muller’s screen 44) has a mesh smaller than a particle size of the activated carbon (because Muller’s screen 44 serves the function of retaining the activated carbon in the filter cartridge). Muller col. 1, ll. 24–26.
Regarding Claim 14: 
Modified Ho does not disclose the air cleaner as claimed in claim 12, wherein an angle between the plurality of filter modules is between 10 and 30 degrees. 
Similar to Ho, Gillingham discloses a V-shaped air filters. Gillingham also discloses that the V-shaped air filter has an angle of 10 to 25 degrees. Gillingham Fig. 19, [0105]. It would have been obvious for Ham’s V-shaped filter modules 145 to have an angle between 10 to 25 degrees because such configuration is known in the V-shaped air filtration art as being suitable for arranged V-shaped filter panels. MPEP 2144.05(I) ("[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.")
Regarding Claim 15:
Ho as modified does not disclose that the filter assembly as claimed in claim 12, wherein the frame includes a plurality of guide portions fixing the upper end and the lower end of each filter module of the plurality of filter modules to the frame. 
Similar to Ho, Muller discloses an air filtration apparatus 10 containing an absorbent filter media 45 of activated carbon. Muller Fig. 3, col. 1, ll. 6–14. Similarly, Muller discloses a frame (side plates 17 and 18) to which an upper and lower end of each filter module 14 and 15 are fixed. Id. at Fig. 1, col. 4, ll. 53–55. Additionally, like the claimed invention, Muller discloses that its filter cartridge 14 and 15 are quadrilateral shaped. Muller Fig. 3.  Furthermore, Muller discloses that the frames 17 and 18 contains a plurality of guide portion (Muller’s slots 47) which receive tabs 48 to position Muller’s filter panels 14 and 15 in V-shape. Id. at Fig. 1, cols. 6–7, ll. 65–3. It would have been obvious to use Muller’s frame configuration (side plates 17, 18 with slots 47) to accommodate modified Ho’s quadrilateral shaped filter cartridge, such that modified Ho’s quadrilateral shaped filter cartridges could maintain the V-shape. 
Response to Arguments
Claim Rejections - 35 USC § 112(d)
The examiner withdraws the current 35 U.S.C. §112(d) rejection because the applicant has amended claim 15 to overcome the rejection. 
Claim Rejections - 35 USC § 102
The examiner withdraws the current 35 U.S.C. §102 rejection because the applicant has amended claim 1 to add further limitations to overcome the rejection. 
Claim Rejections - 35 USC § 103
The applicant amends the instant claims to include a further limitation of “a quadrilateral shaped filter module” and a net member that extends between a first filter module and second filter module. The applicant then argues that Ho fails to disclose the amended features. Applicant Rem. dated Jul. 07, 2022 (“Applicant Rem.”) ps. 7 and 9. The applicant also argues that Ho failsl to disclose a benefit of the instant invention—increase the total area through which air may pass thereby reducing the pressure loss and improving deodorization performance. Id. at p. 9. 
Regarding the limitation of “quadrilateral shape”, the examiner respectfully points out that the shape of the filter panel was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed container was significant. MPEP 2144.04 (IV)(B). 
Regarding the limitation of “net member,” the examiner relies on newly cited Muller to rejection the limitation. Details are provided above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776